        4:19-cv-04030-SLD-JEH # 8            Page 1 of 5                                           E-FILED
                                                                        Tuesday, 16 April, 2019 03:36:49 PM
                                                                              Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                              ROCK ISLAND DIVISION


GEISSELE AUTOMATICS, LLC and WHG
PROPERTIES, LLC,                                     Civil Action No. 4:19-CV-04030-SLD-JEH
              Plaintiffs,

      v.

LEWIS MACHINE & TOOL COMPANY,

              Defendant.



    GEISSELE AUTOMATICS, LLC & WHG PROPERTIES, LLC’S RESPONSE TO
                          COUNTERCLAIMS

       COME NOW, Plaintiff and Counterclaim Defendants Geissele Automatics, LLC and

WHG Properties, LLC (“Counterclaim Defendants”), by their attorneys, hereby answer the

counterclaims for declaratory judgment (“Counterclaims”) of Defendant and Counterclaim

Plaintiff Lewis Machine & Tool Company (“Counterclaim Plaintiff”) as follows:

       1.      On information and belief, and based on the allegations set forth in this

Paragraph, Counterclaim Plaintiff is a corporation organized under the laws of the State of

Illinois, and has a principal place of business at 1305 11th Street West, Milan, Illinois 61264.
Counterclaim Defendants have no information with respect to the balance of the allegations set

forth in this Paragraph, and deny them on that basis.

       2.      Admitted.

       3.      Counterclaim Defendants admit that this Court has subject matter jurisdiction

because the Counterclaim alleges declaratory judgment regarding patent information, but is

otherwise without sufficient information to determine the accuracy of the allegations of this

Paragraph, and therefore denies them.


                                                 1
        4:19-cv-04030-SLD-JEH # 8            Page 2 of 5




       4.      Admitted.

       5.      On information and belief, and based on the allegations set forth in this

Paragraph, Counterclaim Plaintiff is a corporation organized under the laws of the State of

Illinois, and has a principal place of business at 1305 11th Street West, Milan, Illinois 61264.

Counterclaim Defendants have no information with respect to the balance of the allegations set

forth in this Paragraph, and deny them on that basis.

       6.      Counterclaim Defendants admit that Counterclaim Plaintiff has infringed and

continues to infringe the ‘338 Patent. Counterclaim Defendants otherwise deny the allegations
set forth in this Paragraph.

       7.      Counterclaim Defendants deny the allegations set forth in this Paragraph as they

call for a legal conclusion to which no response is required.

       8.      Counterclaim Defendants admit that Counterclaim Plaintiff seeks declaratory

relief. Counterclaim Defendants deny that Counterclaim Plaintiff is entitled to any such relief

and otherwise deny the allegations set forth in this Paragraph.

       9.      Counterclaim Defendants admit that Counterclaim Plaintiff has infringed and

continues to infringe the ‘338 Patent. Counterclaim Defendants otherwise deny the allegations

set forth in this Paragraph.

       10.     Counterclaim Defendants deny the allegations set forth in this Paragraph as they

call for a legal conclusion to which no response is required.

       11.     Counterclaim Defendants admit that Counterclaim Plaintiff seeks declaratory

relief. Counterclaim Defendants deny that Counterclaim Plaintiff is entitled to any such relief

and otherwise deny the allegations set forth in this Paragraph.

                                 AFFIRMATIVE DEFENSES

       Counterclaim Defendants assert the following separate and distinct affirmative and other

defenses to the Counterclaims and each cause of action alleged therein, without prejudice to their

right to argue that Counterclaim Plaintiff bears the burden of proof as to some or all of them.


                                                 2
           4:19-cv-04030-SLD-JEH # 8           Page 3 of 5




                                       First Affirmative Defense

         12.     Counterclaim Plaintiff’s claims are barred, in whole or in part, by the equitable

doctrines of estoppel, waiver, and/or laches.

                                      Second Affirmative Defense

         13.     Counterclaim Plaintiff’s claims are barred, in whole or in part, by the doctrine of

unclean hands.

                                      Third Affirmative Defense

         14.     Counterclaim Plaintiff’s claims fail to state a claim for which relief can be
granted.
                                      Fourth Affirmative Defense

         15.     Counterclaim Defendants reserve all affirmative defenses under Rule 8(c) of the

Federal Rules of Civil Procedure, the Patent Laws of the United States and any other defenses, at

law or in equity, that may now exist or in the future be available based on discovery and further

factual investigation in this case.



WHEREFORE, Counterclaim Defendants pray as follows:

         16.     Counterclaim Plaintiff takes nothing by the Counterclaims, and the Counterclaims

be dismissed with prejudice;
         17.     That judgment be entered in favor of Counterclaim Defendants and against

Counterclaim Plaintiff;

         18.     That Counterclaim Defendants be awarded reasonable attorneys’ fees subject to

proof;

         19.     That Counterclaim Defendants be awarded the costs of suit herein incurred; and

         20.     That Counterclaim Defendants be awarded such other and further relief as the

Court may deem appropriate.




                                                   3
       4:19-cv-04030-SLD-JEH # 8   Page 4 of 5




Dated: April 16, 2019              Respectfully Submitted,
                                   Attorneys for Plaintiffs



                                   By: /s/ William Bogot               ____
                                          William Bogot (SBN 6224505)
                                          Fox Rothschild LLP
                                          353 N. Clark St., Suite 3650
                                          Chicago, IL 60654
                                          Telephone: 312-517-9200
                                          Facsimile: 312-517-9201
                                          wbogot@foxrothschild.com

                                          William Rudy (Pro Hac Vice)
                                          Fox Rothschild LLP
                                          17th Street Plaza
                                          1225 17th St., Suite 2200
                                          Denver, CO 80202
                                          Tel: 303-292-1200
                                          Fax: 303-292-1300
                                          wrudy@foxrothschild.com

                                          Jeffrey H. Grant (Pro Hac Vice)
                                          Fox Rothschild LLP
                                          10250 Constellation Blvd., Suite 900
                                          Los Angeles, CA 90067
                                          Tel: 310-598-4150
                                          Fax: 310-556-9828
                                          jgrant@foxrothschild.com

                                          Attorneys for Plaintiffs
                                          Geissele Automatics, LLC and WHG
                                          Properties, LLC




                                      4
        4:19-cv-04030-SLD-JEH # 8             Page 5 of 5



                                 CERTIFICATE OF SERVICE

        I hereby certify that on the April 16, 2019, I will electronically file (serve) the foregoing
with the Clerk of Court using the CM/ECF system, which will then send a notification of such
filing (NEF) to the following:

William A. McKenna
John C. McNett
Woodard, Emhardt, Henry, Reeves & Wagner, LLP
111 Monument Circle, Suite 3700
Indianapolis, IN 46204
Tel:           317-634-3456
Fax:           317-637-7561
Email:         jmcnett@uspatent.com
               wmckenna@uspatent.com

Dated: April 16, 2019                          Respectfully Submitted,
                                               Attorneys for Defendant

                                               By: /s/ William Bogot
                                                       William Bogot (SBN 6224505)
                                                       Fox Rothschild LLP
                                                       353 N. Clark St., Suite 3650
                                                       Chicago, IL 60654
                                                       Telephone: 312-517-9200
                                                       Facsimile: 312-517-9201
                                                       wbogot@foxrothschild.com

                                                       William Rudy (Pro Hac Vice)
                                                       Fox Rothschild LLP
                                                       17th Street Plaza
                                                       1225 17th St., Suite 2200
                                                       Denver, CO 80202
                                                       Tel: 303-292-1200
                                                       Fax: 303-292-1300
                                                       wrudy@foxrothschild.com

                                                       Jeffrey H. Grant (Pro Hac Vice)
                                                       Fox Rothschild LLP
                                                       10250 Constellation Blvd., Suite 900
                                                       Los Angeles, CA 90067
                                                       Tel: 310-598-4150
                                                       Fax: 310-556-9828
                                                       jgrant@foxrothschild.com
                                                       Attorneys for Plaintiffs
                                                       Geissele Automatics, LLC and WHG
                                                       Properties, LLC
                                                  5
